Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-12, 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scrivner et al. (US PG PUB 20210004297), hereinafter "Scrivner", in views of Wang (US PG PUB 20200076610), hereinafter "Wang".
Regarding Claim 1, Scrivner discloses:
A computer-implemented method, comprising: 
registering, based on a registration request sent by each blockchain node in a blockchain relay communication network, a blockchain node to a blockchain node set indicated by the registration request (i.e. agent 141 which may be part of a Blockchain Node 151 [i.e. each blockchain node] may send registration information/message [i.e. a registration request] to discovery system 198 via communication network providing the blockchain node communications [i.e. blockchain relay communication network]; the registration information/message [i.e. registration request] may indicate blockchain 
However, Scrivner does not explicitly disclose:
determining, in response to receiving a blockchain message to be sent to a target blockchain node set, a target blockchain node registered to the target blockchain node set and a target relay node in the blockchain relay communication network; and
transmitting the blockchain message to the target blockchain node through the target relay node.
On the other hand, in the same field of endeavor, Wang teaches:
determining, in response to receiving a blockchain message to be sent to a target blockchain node set, a target blockchain node registered to the target blockchain node set and a target relay node in the blockchain relay communication network (i.e. in response to receiving a data message [i.e. a blockchain message] to be sent to a destination/target address of the overlay network comprised of a plurality of blockchain routing nodes [i.e. a target blockchain node set], blockchain router A may determine the destination of the message, e.g. blockchain router C [i.e. a target blockchain node] that has joined/registered to the overlay network comprised of the plurality of blockchain routing nodes [i.e. registered to the target blockchain node set], and also determine a next hop node, e.g. blockchain router B [i.e. a target relay node] in the overlay network [i.e. the 
transmitting the blockchain message to the target blockchain node through the target relay node (i.e. the data message [i.e. the blockchain message] may be transmitted to the blockchain router C [i.e. the target blockchain node] through the blockchain router B [i.e. the target relay node]) (Fig. 7 and ¶ 0111 – 0114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Scrivner to include the feature for determining, in response to receiving a blockchain message to be sent to a target blockchain node set, a target blockchain node registered to the target blockchain node set and a target relay node in the blockchain relay communication network; and transmitting the blockchain message to the target blockchain node through the target relay node as taught by Wang so that the blockchain messages in the blockchain network may be routed to the destination nodes through blockchain routers (Fig. 7 and ¶ 0111 – 0114).

Regarding Claim 2, Scrivner and Wang disclose, in particular Scrivner teaches:
wherein registering the blockchain node to the blockchain node set indicated by the registration request comprises: registering, in response to determining that the registration request comprises a set identifier, the blockchain node initiating the registration request to a blockchain node set corresponding to the set identifier (i.e. node agent provides node agent registration information [i.e. registration request] to the discovery system 198; registration information [i.e. registration request] includes node 

Regarding Claim 4, Scrivner and Wang disclose, in particular Wang teaches:
wherein receiving the blockchain message sent for the target blockchain node set, comprises at least one of: (i) receiving the blockchain message sent for the target blockchain node set from a connected blockchain node (i.e. Blockchain router A may receive a data message [i.e. the blockchain message sent] sent for Blockchain router C, that has joined/registered to the overlay network comprised of the plurality of blockchain routing nodes [i.e. the target blockchain node set], from application 212 running on a computing device [i.e. connected blockchain node]) (¶ 0109).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 5, Scrivner and Wang disclose, in particular Scrivner teaches:
w wherein receiving the blockchain message sent for the target blockchain node set comprises: identifying a set identifier from the blockchain message after receiving the blockchain message (i.e. the snapshotting system 197 identifies a blockchain cluster type, 
 determining a blockchain node set corresponding to the set identifier as the target blockchain node set corresponding to the blockchain message (i.e. the snapshotting system 197 maintains the state of a blockchain node cluster by updating the cluster's state to include information related to the newly deployed node agent; the state of a node cluster [i.e. the target blockchain node set corresponding to the blockchain message] identifies a type of blockchain associated with the cluster, e.g. a bitcoin cluster, an EOS cluster, etc. [i.e. a blockchain node set corresponding to the set identifier]) (¶ 0106). 

Regarding Claim 7, Scrivner and Wang disclose, in particular Wang teaches:
comprising generating a routing table configured to record a blockchain node set to which each blockchain node pertains and a connection relationship between each blockchain node and relay nodes (i.e. routing controller 202 may be configured to generate and maintain a routing table 204 and forwarding table 206 for the network 200 to which all blockchain routers and nodes joined [i.e. to which each blockchain node pertains] and the tables routing information, e.g. metric and cost, between the nodes [i.e. between each blockchain node and relay nodes]) (204 & 206 – Fig. 2 and ¶ 0060 – 0061); and 
wherein determining the target blockchain node registered to the target blockchain node set and the target relay node in the blockchain relay communication network and connected to the target blockchain node comprises: determining, by querying the routing table, the target blockchain node registered to the target blockchain node set and the 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 8, Scrivner and Wang disclose, in particular Wang teaches:
wherein transmitting the blockchain message to the target blockchain node through the target relay node, comprises (ii) transmitting the blockchain message to the target relay node, for the target relay node to forward the blockchain message to the target blockchain node connected to the target relay node (i.e. the data message [i.e. the blockchain message] may be transmitted to the blockchain router B [i.e. the target relay node]; Then, the blockchain router B may forward the data message [i.e. the blockchain message] to the blockchain router C [i.e. the target blockchain node connected to the target relay node]) (Fig. 7 and ¶ 0111 – 0114).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


determining, when receiving a blockchain message sent for a blockchain node in the blockchain relay communication network, a relay node in the blockchain relay communication network and connected to the blockchain node and transmitting the blockchain message to the blockchain node through the relay node (i.e. in response to receiving a data message [i.e. a blockchain message] to be sent to a destination/target address [i.e. a blockchain node in the blockchain relay communication network], blockchain router A may determine a next hop node, e.g. blockchain router B [i.e. a relay node] in the overlay network [i.e. the blockchain relay communication network and connected to the blockchain node]; Then, the data message [i.e. the blockchain message] may be transmitted to the blockchain router C [i.e. the blockchain node] through the blockchain router B [i.e. the relay node]) (¶ 0109 - 0114).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 10, Scrivner and Wang disclose, in particular Scrivner teaches:
wherein the blockchain node set indicated by the registration request is one of (i) irrelevant to one or more of other blockchain node sets, (ii) comprised in one or more other blockchain node sets, or (iii) the blockchain node set indicated by the registration request comprises one or more other blockchain node sets (i.e. registration information [i.e. registration request] includes/indicates node attributes such blockchain network, e.g. mainnet, testnet, etc. and/or blockchain cluster type [i.e. the blockchain node set], e.g. Bitcoin, EOS, etc. [i.e. one or more other blockchain node sets]) (¶ 0106).

Regarding Claim 11, Scrivner discloses:
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system (i.e. storage system storing machine-executable program instructions) (Fig. 1A and ¶ 0042)
to perform operations comprising: 
registering, based on a registration request sent by each blockchain node in a blockchain relay communication network, a blockchain node to a blockchain node set indicated by the registration request (i.e. agent 141 which may be part of a Blockchain Node 151 [i.e. each blockchain node] may send registration information/message [i.e. a registration request] to discovery system 198 via communication network providing the blockchain node communications [i.e. blockchain relay communication network]; the registration information/message [i.e. registration request] may indicate blockchain network type, e.g. mainnet, testnet, etc. [i.e. blockchain node set] and/or blockchain cluster type, e.g. Bitcoin, EOS, etc. [i.e. blockchain node set]; based on the registration information, the Blockchain Node may be added/registered to the blockchain network [i.e. a blockchain node set] and/or blockchain cluster [i.e. a blockchain node set] indicated in the registration information/message [i.e. as indicated by the registration request]) (151 & 198 – Fig. 1C, S711 & S215 – Fig. 7, ¶ 0048, ¶ 0104, ¶ 0106 and ¶ 0129).
However, Scrivner does not explicitly disclose:
determining, in response to receiving a blockchain message to be sent to a target blockchain node set, a target blockchain node registered to the target blockchain node set and a target relay node in the blockchain relay communication network; and

On the other hand, in the same field of endeavor, Wang teaches:
determining, in response to receiving a blockchain message to be sent to a target blockchain node set, a target blockchain node registered to the target blockchain node set and a target relay node in the blockchain relay communication network (i.e. in response to receiving a data message [i.e. a blockchain message] to be sent to a destination/target address of the overlay network comprised of a plurality of blockchain routing nodes [i.e. a target blockchain node set], blockchain router A may determine the destination of the message, e.g. blockchain router C [i.e. a target blockchain node] that has joined/registered to the overlay network comprised of the plurality of blockchain routing nodes [i.e. registered to the target blockchain node set], and also determine a next hop node, e.g. blockchain router B [i.e. a target relay node] in the overlay network [i.e. the blockchain relay communication network]) (Abstract, Fig. 7, ¶ 0007, ¶ 0080 and ¶ 0109 - 0110); and
transmitting the blockchain message to the target blockchain node through the target relay node (i.e. the data message [i.e. the blockchain message] may be transmitted to the blockchain router C [i.e. the target blockchain node] through the blockchain router B [i.e. the target relay node]) (Fig. 7 and ¶ 0111 – 0114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Scrivner to include the feature for determining, in response to receiving a blockchain message to be sent to a target blockchain node set, a target blockchain node 

Regarding Claim 12, Scrivner and Wang disclose, in particular Scrivner teaches:
wherein registering the blockchain node to the blockchain node set indicated by the registration request comprises: registering, in response to determining that the registration request comprises a set identifier, the blockchain node initiating the registration request to a blockchain node set corresponding to the set identifier (i.e. node agent provides node agent registration information [i.e. registration request] to the discovery system 198; registration information [i.e. registration request] includes node attributes such blockchain network, e.g. mainnet, testnet, etc. [i.e. a set identifier] and/or blockchain cluster type, e.g. Bitcoin, EOS, etc. [i.e. a set identifier]; based on the registration information, the Blockchain Node may be added/registered to the blockchain network and/or blockchain cluster indicated in the registration information/message [i.e. initiating the registration request to a blockchain node set corresponding to the set identifier]) (¶ 0104 and ¶ 0106). 





wherein receiving the blockchain message sent for the target blockchain node set, comprises at least one of: (i) receiving the blockchain message sent for the target blockchain node set from a connected blockchain node (i.e. Blockchain router A may receive a data message [i.e. the blockchain message sent] sent for Blockchain router C, that has joined/registered to the overlay network comprised of the plurality of blockchain routing nodes [i.e. the target blockchain node set], from application 212 running on a computing device [i.e. connected blockchain node]) (¶ 0109).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.

Regarding Claim 15, Scrivner and Wang disclose, in particular Scrivner teaches:
wherein receiving the blockchain message sent for the target blockchain node set comprises: identifying a set identifier from the blockchain message after receiving the blockchain message (i.e. the snapshotting system 197 identifies a blockchain cluster type, e.g. Bitcoin, EOS, etc. [i.e. a set identifier], from the node agent registration information [i.e. the blockchain message after receiving the blockchain message]) (¶ 0105); and
 determining a blockchain node set corresponding to the set identifier as the target blockchain node set corresponding to the blockchain message (i.e. the snapshotting system 197 maintains the state of a blockchain node cluster by updating the cluster's state to include information related to the newly deployed node agent; the state of a node cluster [i.e. the target blockchain node set corresponding to the blockchain message] 

Regarding Claim 17, Scrivner and Wang disclose, in particular Wang teaches:
generating a routing table configured to record a blockchain node set to which each blockchain node pertains and a connection relationship between each blockchain node and relay nodes (i.e. routing controller 202 may be configured to generate and maintain a routing table 204 and forwarding table 206 for the network 200 to which all blockchain routers and nodes joined [i.e. to which each blockchain node pertains] and the tables routing information, e.g. metric and cost, between the nodes [i.e. between each blockchain node and relay nodes]) (204 & 206 – Fig. 2 and ¶ 0060 – 0061); and 
wherein determining the target blockchain node registered to the target blockchain node set and the target relay node in the blockchain relay communication network and connected to the target blockchain node comprises: determining, by querying the routing table, the target blockchain node registered to the target blockchain node set and the target relay node in the blockchain relay communication network and connected to the target blockchain node (i.e. At 704, blockchain router A may consult [i.e. querying] a locally stored forwarding table [i.e. the routing table] to determine a next hop address for the data message. The next hop address may indicate a network neighbor of blockchain router A, e.g. blockchain router B [i.e. the target relay node in the blockchain relay communication network and connected to the target blockchain node] that is closer to the destination, e.g. blockchain router C [i.e. the target blockchain node registered to the target blockchain node set]) (¶ 0110).


Regarding Claim 18, Scrivner and Wang disclose, in particular Wang teaches:
wherein transmitting the blockchain message to the target blockchain node through the target relay node, comprises (ii) transmitting the blockchain message to the target relay node, for the target relay node to forward the blockchain message to the target blockchain node connected to the target relay node (i.e. the data message [i.e. the blockchain message] may be transmitted to the blockchain router B [i.e. the target relay node]; Then, the blockchain router B may forward the data message [i.e. the blockchain message] to the blockchain router C [i.e. the target blockchain node connected to the target relay node]) (Fig. 7 and ¶ 0111 – 0114).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.

Regarding Claim 19, Scrivner and Wang disclose, in particular Wang teaches:
determining, when receiving a blockchain message sent for a blockchain node in the blockchain relay communication network, a relay node in the blockchain relay communication network and connected to the blockchain node and transmitting the blockchain message to the blockchain node through the relay node (i.e. in response to receiving a data message [i.e. a blockchain message] to be sent to a destination/target address [i.e. a blockchain node in the blockchain relay communication network], blockchain router A may determine a next hop node, e.g. blockchain router B [i.e. a relay 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.


Regarding Claim 20, Scrivner discloses:
A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (i.e. system 100 comprised of a plurality of blockchain computing nodes, and data storage system storing machine-executable program instructions) (Fig. 1A and ¶ 0036 – 0042), 
perform one or more operations comprising
registering, based on a registration request sent by each blockchain node in a blockchain relay communication network, a blockchain node to a blockchain node set indicated by the registration request (i.e. agent 141 which may be part of a Blockchain Node 151 [i.e. each blockchain node] may send registration information/message [i.e. a registration request] to discovery system 198 via communication network providing the blockchain node communications [i.e. blockchain relay communication network]; the registration information/message [i.e. registration request] may indicate blockchain 
However, Scrivner does not explicitly disclose:
determining, in response to receiving a blockchain message to be sent to a target blockchain node set, a target blockchain node registered to the target blockchain node set and a target relay node in the blockchain relay communication network; and
transmitting the blockchain message to the target blockchain node through the target relay node.
On the other hand, in the same field of endeavor, Wang teaches:
determining, in response to receiving a blockchain message to be sent to a target blockchain node set, a target blockchain node registered to the target blockchain node set and a target relay node in the blockchain relay communication network (i.e. in response to receiving a data message [i.e. a blockchain message] to be sent to a destination/target address of the overlay network comprised of a plurality of blockchain routing nodes [i.e. a target blockchain node set], blockchain router A may determine the destination of the message, e.g. blockchain router C [i.e. a target blockchain node] that has joined/registered to the overlay network comprised of the plurality of blockchain routing nodes [i.e. registered to the target blockchain node set], and also determine a next hop node, e.g. blockchain router B [i.e. a target relay node] in the overlay network [i.e. the 
transmitting the blockchain message to the target blockchain node through the target relay node (i.e. the data message [i.e. the blockchain message] may be transmitted to the blockchain router C [i.e. the target blockchain node] through the blockchain router B [i.e. the target relay node]) (Fig. 7 and ¶ 0111 – 0114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Scrivner to include the feature for determining, in response to receiving a blockchain message to be sent to a target blockchain node set, a target blockchain node registered to the target blockchain node set and a target relay node in the blockchain relay communication network; and transmitting the blockchain message to the target blockchain node through the target relay node as taught by Wang so that the blockchain messages in the blockchain network may be routed to the destination nodes through blockchain routers (Fig. 7 and ¶ 0111 – 0114).


Allowable Subject Matter
Claims 3, 6, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451